DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020, 01/24/2022 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “wherein the primary spring device and/or the secondary spring device includes at least one captive spring” as claimed in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s drawings only show what appears to be a non-captive spring embodiment. Applicant’s specification fails to describe how a captive spring and non-captive spring are embodied.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 14 and 15, applicant’s claims recite “captive springs” and “non-captive springs”. It is unclear what is required from a “captive spring” when compared to “non-captive springs”. For examination purposes, springs that are captured between two structures, the prior art will be interpreted to read on “captive springs” and springs that are not coupled to first structures in a manner that holds them to the first structure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganzel (US 2020/0298807).
Ganzel discloses:
11. (New) A master brake cylinder for a brake system of a vehicle, comprising: a master brake cylinder housing; a primary piston component (202); a secondary piston component (206); a primary spring device (288), preloaded with a first preload force (5 N), between the primary piston component and the secondary piston component; and a secondary spring device (312), preloaded with a second preload force (55 N), between the secondary piston component and a wall component (216) of the master brake cylinder housing; wherein the second preload force of the secondary spring device is greater than the first preload force of the primary spring device (second preload force of 55 Newtons is greater than first preload force of 5 Newtons).
12. (New) The master brake cylinder as recited in claim 11, wherein the second preload force of the secondary spring device is greater by at least 10 Newton than the 
13. (New) The master brake cylinder as recited in claim 12, wherein the second preload force of the secondary spring device is greater by at least 20 Newton than the first preload force of the primary spring device  (second preload force of 55 Newtons is 45 Newtons of the first preload force of the primary spring device).
14. (New) The master brake cylinder as recited in claim 11, wherein the primary spring device and/or the secondary spring device includes at least one captive spring (second spring 312 appears to be a captive spring because structure 316 bounds extension of spring 312).
15. (New) The master brake cylinder as recited in claim 11, wherein the primary spring device and/or the secondary spring device includes at least one non-captive spring (first spring 288 appears to be a non-captive spring).
16. (New) The master brake cylinder as recited in claim 15, wherein a primary piston contact area is on the master brake cylinder housing in such a way that a maximum distance between the primary piston component and the wall component of the master brake cylinder housing contacted by the secondary spring device is predefined in that the primary piston component, which is situated at the maximum distance from the wall component contacted by the secondary spring device, contacts the primary piston contact area (see Fig. 1, max distance primary piston contact area with the mastery brake cylinder housing is at maximum distance from wall component).
17. (New) A brake device for a vehicle, comprising: a master brake cylinder, including: a master brake cylinder housing; a primary piston component; a secondary 
18. (New) A brake system for a vehicle, comprising: a master brake cylinder, including: a master brake cylinder housing; a primary piston component; a secondary piston component; a primary spring device, preloaded with a first preload force, between the primary piston component and the secondary piston component; and a secondary spring device, preloaded with a second preload force, between the secondary piston component and a wall component of the master brake cylinder housing; wherein the second preload force of the secondary spring device is greater than the first preload force of the primary spring device (see claim 11 rejection for equivalent limitation mapping and discussion); and a primary brake circuit having at least one first wheel brake cylinder, the primary brake circuit being coupled with a primary chamber (210) of the master brake cylinder, the primary chamber being 
19. (New) The brake system as recited in claim 18, further comprising: at least one simulator coupled with the primary brake circuit and/or with the secondary brake circuit (see Fig. 2, 132 is coupled with primary brake circuit ).
20. (New) A production method for a master brake cylinder for a brake system of a vehicle, comprising the following steps: positioning a primary piston component and a secondary piston component in a master brake cylinder housing; preloading a primary spring device with a first preload force between the primary piston component and the secondary piston component; and preloading a secondary spring device with a second preload force between the secondary piston component and a wall component of the master brake cylinder housing; wherein the secondary spring device is preloaded with a second preload force which is greater than the first preload force of the primary spring device (see claim 11, Ganzel implicitly discloses the production method for the master brake cylinder by disclosing the structures and showing the configuration in the drawings).

Claim(s) 11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schunck (US 6058705).
Schunck discloses:

14. (New) The master brake cylinder as recited in claim 11, wherein the primary spring device and/or the secondary spring device includes at least one captive spring.
15. (New) The master brake cylinder as recited in claim 11, wherein the primary spring device and/or the secondary spring device includes at least one non-captive spring.
16. (New) The master brake cylinder as recited in claim 15, wherein a primary piston contact area is on the master brake cylinder housing in such a way that a maximum distance between the primary piston component and the wall component of the master brake cylinder housing contacted by the secondary spring device is predefined in that the primary piston component, which is situated at the maximum distance from the wall component contacted by the secondary spring device, contacts the primary piston contact area (see Fig. 1, the primary piston 34 is at its maximum 
17. (New) A brake device for a vehicle, comprising: a master brake cylinder, including: a master brake cylinder housing; a primary piston component; a secondary piston component; a primary spring device, preloaded with a first preload force, between the primary piston component and the secondary piston component; and a secondary spring device, preloaded with a second preload force, between the secondary piston component and a wall component of the master brake cylinder housing; wherein the second preload force of the secondary spring device is greater than the first preload force of the primary spring device (see claim 11 for equivalent limitation discussion and mapping above); and 
at least one simulator, the at least one simulator being coupled with: (i) a primary chamber of the master brake cylinder, the primary chamber being restricted by the primary piston component and the secondary piston component (Fig. 4 shows a simulator connected to the primary chamber).
18. (New) A brake system for a vehicle, comprising: a master brake cylinder, including: a master brake cylinder housing; a primary piston component; a secondary piston component; a primary spring device, preloaded with a first preload force, between the primary piston component and the secondary piston component; and a secondary spring device, preloaded with a second preload force, between the secondary piston component and a wall component of the master brake cylinder housing; wherein the second preload force of the secondary spring device is greater 
a primary brake circuit having at least one first wheel brake cylinder, the primary brake circuit being coupled with a primary chamber of the master brake cylinder, the primary chamber being restricted by the primary piston component and the secondary piston component; and a secondary brake circuit having at least one second wheel brake cylinder, the secondary brake circuit being coupled with a secondary chamber of the master brake cylinder, the secondary chamber being restricted by the secondary piston component (see Fig. 1, wheel brakes cylinders 20 are connected to chambers 38 and 40; Col. 3).
19. (New) The brake system as recited in claim 18, further comprising: at least one simulator coupled with the primary brake circuit and/or with the secondary brake circuit.
20. (New) A production method for a master brake cylinder for a brake system of a vehicle, comprising the following steps: positioning a primary piston component and a secondary piston component in a master brake cylinder housing; preloading a primary spring device with a first preload force between the primary piston component and the secondary piston component; and preloading a secondary spring device with a second preload force between the secondary piston component and a wall component of the master brake cylinder housing; wherein the secondary spring device is preloaded with a second preload force which is greater than the first preload force of the primary spring device (see claim 11, Schunck implicitly discloses the production method for the master .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunck.
Regarding claims 12 and 13, Schunck discloses the master brake cylinder as recited in claim 11, but does not explicitly disclose the limitation wherein the second preload force of the secondary spring device is greater by at least 10 or 20 Newton than the first preload force of the primary spring device (the Newton for the spring forces are not explicitly disclosed by Schunck, but would have been obvious to one of ordinary skill in the art to recognize or implement because applicant’s disclosed purpose for this specified force difference is to ensure the respective desired serial closing of compensating bores 30 and 46; Schunck discloses sequential piston operation with: As a result, upon depression of the brake pedal 30, initially only the rod piston 34 is displaced, counter to the force of the helical compression spring 54 acting on it. Shortly before the end of the idle travel of the rod piston 34, the floating piston 36 also begins to move, counter to the force of the helical compression spring 52 acting upon it, Schunck 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have produced a master cylinder according claim 20 in light of the disclosure of Schunck which discloses the resulting master cylinder product.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganzel.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have produced a master cylinder according claim 20 in light of the disclosure of Ganzel which discloses the resulting master cylinder product.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda (US 5617725) discloses a first spring having a smaller preload than the second spring and discloses both a captive spring and a non-captive spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 8, 2022